UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7726


HENRY W. MARTIN, JR.,

                       Plaintiff – Appellant,

          v.

CPT MYECHA MILEY,

                       Defendant – Appellee,

          and

WILLIAM R. BYARS; JOHN R. PATE; ARTHUR A. JORDAN; MCKENNDLY
NEWTON; ROBERT E. WARD; JON OZMINT; DENNIS PATTERSON;
DANIEL MURPHY; DAVID M. TATARSKY; LT J. CARUJO; LT J.
CARTER; ROBERT ORR; LT JAMES RUMP; CAPTAIN E. J. MILLER;
DR. THOMAS BYNSE; LT VARLEASE BLACK; CPL L. JENKINS; M.
HUDSON; S. SINGLATON, DHO; CPL T. SIMPSON; MR. MCQUEEN; P.
SMITH; A. HOLLMAN; HELEN FREEMAN; THOMAS SCOTT; CPT E.
JAMES; TANYA A. GEE; V. CLAIRE ALLEN; JOHN C. FEW; WAYNE C.
MCCABE; JILL BEATTIE; JEANNETTE MACK; FRANCINE BAUCHMAN;
PATTY BRITT POSEY; JAMES S. SLIGH, JR.; DR.        ROWLAND;
GREGORY S. LINE; CHARLOTTE SMITH; ELLEN GOODWIN; RUSSELL
RUSH; JIM CROSBY; SUSAN BARDEN; VIRGINIA CROCKER; PAM
SMITH; LAKETA DIKA; DEBORAH B. DURDEN,

                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cv-03516-TMC)


Submitted:   January 14, 2016              Decided:   January 20, 2016
Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. Martin, Jr., Appellant Pro Se. Michael D. Freeman, Sr.,
GRIFFITH, SHARP & LIIPFERT, LLC, Beaufort, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Henry W. Martin, Jr., appeals the district court’s order

denying his motion for reconsideration of the court’s previous

order    denying   relief     on   Martin’s   42    U.S.C.     § 1983    (2012)

complaint.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Martin v. Miley, No. 6:13-cv-03516-TMC (D.S.C.

Oct. 8, 2015).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument    would    not   aid   the   decisional

process.



                                                                        AFFIRMED




                                      3